                                                                  1

                                                                  2

                                                                  3                                       UNITED STATES DISTRICT COURT
                                                                  4                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                  5
                                                                      N.A. SALES COMPANY, INC.,                            Case No.: 19-cv-5226 YGR
                                                                  6

                                                                  7               Plaintiff,                               ORDER ADOPTING MAGISTRATE JUDGE’S
                                                                                                                           REPORT AND RECOMMENDATION; ORDER
                                                                  8          v.                                            REMANDING CASE TO STATE COURT
                                                                  9                                                        DKT. NO. 10
                                                                      BISHOP RANCH GATEWAY, INC.,
                                                                 10
                                                                                   Defendant.
                                                                 11
                               Northern District of California




                                                                 12
United States District Court




                                                                 13
                                                                             The Court has reviewed Magistrate Judge Jacqueline Scott Corley’s Report and
                                                                 14
                                                                      Recommendation (Dkt. No. 10, Order Reassigning and Report and Recommendation to Remand,
                                                                 15
                                                                      “Report”) recommending remand of this action to the Superior Court of California for the County of
                                                                 16
                                                                      San Mateo for lack of subject matter jurisdiction, to which no party filed an objection. The Court has
                                                                 17
                                                                      reviewed the Report carefully. The Court finds the Report correct, well-reasoned, and thorough, and
                                                                 18
                                                                      adopts it in every respect.
                                                                 19
                                                                             Accordingly, and for the reasons set forth in the Report:
                                                                 20
                                                                             1. This case is REMANDED to the Superior Court of California for the County of San Mateo
                                                                 21
                                                                                   for lack of subject matter jurisdiction; and
                                                                 22
                                                                             2. All pending motions are DENIED AS MOOT.
                                                                 23
                                                                             This Order terminates the case.
                                                                 24
                                                                             IT IS SO ORDERED.
                                                                 25

                                                                 26
                                                                      Dated: January 2, 2020
                                                                 27
                                                                                                                           _______________________________________
                                                                 28                                                                  YVONNE GONZALEZ ROGERS
                                                                                                                                   UNITED STATES DISTRICT JUDGE
